Case 8:18-cv-01954-CEH-SPF Document 16 Filed 11/19/18 Page 1 of 1 PageID 90



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

ANDREW EMMONS,

   Plaintiff,
                                                       CASE NO.: 8:18-CV-01954-CEH-SPF
-vs-

CREDIT PROTECTION
ASSOCIATION, L.P.,

   Defendant.
                                           /

                                         NOTICE OF SETTLEMENT

        Plaintiff, Andrew Emmons, by and through the undersigned counsel, hereby notifies the Court

that the parties have reached a settlement with regard to this case and are presently drafting and finalizing

the settlement agreement, and general release or documents. Upon execution of the same, the parties will

file the appropriate dismissal documents with the Court.

                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via

electronic mail on this 19th day of November, 2018 to: Ruel W. Smith, Esquire, and Andrew J.J.

Collinson,      Esquire,   100   South    Ashley   Drive,   Suite   500,   Tampa,     Florida   33602-5301

(rsmith@hinsshawlaw.com; acollinson@hinshawlaw.com).



                                                   /s/Frank H. Kerney, III, Esquire
                                                   Frank H. Kerney, III, Esquire
                                                   Florida Bar #: 88672
                                                   Morgan & Morgan, Tampa, P.A.
                                                   One Tampa City Center
                                                   201 North Franklin Street, 7th Floor
                                                   Tampa, FL 33602
                                                   Telephone: (813) 223-5505
                                                   Facsimile: (813) 223-5402
                                                   fkerney@forthepeople.com
                                                   snazario@forthepeople.com
                                                   Counsel for Plaintiff
